Citation Nr: 1231277	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of basic eligibility to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1953.  He died in July 1998.  The appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility to receive VA death benefits. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a February 2009 administrative decision of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO), that determined that the appellant was not the Veteran's surviving spouse as continuous cohabitation between the Veteran and appellant was not established from the date of marriage to the date of the Veteran's death.  The appellant disagreed with such decision and subsequently perfected an appeal. 

In September 2011, the appellant testified before the undersigned Veterans Law Judge at the Portland RO.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the appellant nor her accredited representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for DEA benefits and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1949.

2.  By 1962, the appellant and the Veteran were no longer living together due to the misconduct of the Veteran.

3.  Between 1970 and 1980, the Veteran indicated to the appellant that he would procure a divorce and that he would handle all of the paperwork and processing of the divorce.  

4.  The appellant married another man in February 1980.

5.  The veteran died in July 1998 in a motor vehicle accident.  

6.  At the time of the Veteran's death, the appellant was living in Oregon and the Veteran was living in Texas.

7.  After the Veteran's death, the appellant continued to live with another man, she held herself out to others as being married to that man, and she remained in the marital type relationship with that man until they obtained dissolution of marriage through the state court system in August of 2008.  


CONCLUSION OF LAW

The criteria have not been met for recognition of the appellant as the surviving spouse of the Veteran for purposes of basic eligibility to DIC, death pension, and accrued benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  Nevertheless, the Board notes that the appellant has had an opportunity to appear at a Board hearing and has presented evidence and argument in an attempt to substantiate her claim.

Prior to the Veteran's enlistment, he entered into marriage with the appellant in the State of Texas on June 21, 1949.  The appellant remained married to the Veteran during his military service and was married to him when he first applied for VA compensation benefits in November of 1953.  The Veteran was subsequently granted VA compensation benefits.  Because he was not in receipt of benefits in the amount of 30 percent or higher, he was not eligible to receive additional compensation as a result of his dependents.  As such, neither the appellant nor the Veteran's children appear as dependents of the Veteran in his claims file.  

Per the appellant, the Veteran and the appellant remained together until 1962.  At that time, she left the Veteran as a result of his deteriorating relationship with her and their children.  She has stated that she left the Veteran because he was using alcohol and drugs.  A review of the Veteran's VA records provides corroboration of this assertion in that those records show repeated references to alcohol intoxication and abuse, along with drug dependence.  Between 1970 and 1980, again per the appellant, the Veteran sought to obtain a divorce from the appellant.  She has stated that the Veteran told her that after she signed the proper paperwork, the Veteran would file the requisite paperwork for the divorce action.  Unfortunately a copy of the purported divorce paperwork is not of record; moreover, if it had been filed, there is no information contained in the record positively and conclusively indicating where the divorce action was actually filed and effectuated.  

Then, on February 29, 1980, believing that she had received a divorce from the Veteran, the appellant married BJN.  The wedding occurred in Texas.  Sometime thereafter, the appellant and BJN moved to the greater Oregon, area.  The Veteran remained in Texas.  

Eighteen years after the appellant married BJN, the Veteran was struck by a motor vehicle and died.  This occurred on July 28, 1998.  A Certificate of Death was prepared and registered with the county.  Of interest are Blocks 12 and 13 of the Certificate of Death - these blocks state that the Veteran's marital status was "unavailable" and the name of the surviving spouse was "unavailable."  The Veteran's body was released from hospital and he was then buried in Texas.  At the time of the Veteran's death, the appellant was residing in the greater Portland area with her putative husband, BJN.  Per the testimony provided by the appellant, she stated that shortly after the Veteran's death, she discovered or was told that the Veteran had never filed the divorce paperwork.  In essence, at that time, she became aware that in essence, she had become the widow of the Veteran.  

The record does not contain any records showing that after the Veteran died in 1998 that the appellant remarried BJN.  Instead, the same record indicates that the appellant and BJN continued in a marital type relationship and held themselves out to be married.  Approximately ten years later, on August 20, 2008, the appellant and BJN were divorced in the State of Nevada.  Within one month of the divorce, the appellant applied for VA compensation benefits.  

Through her testimony and written statements, she has maintained that she sought to discover when and where she and the Veteran were divorced and only more recently realized that they had not been divorced.  To support her assertions, she submitted a search of records from a local county court in Nevada, indicating that the office could not find any record of divorce and/or annulment action.  However, there is no suggestion in the record that she ever sought clarification from a Clerk of the Court of the county in Texas, or any surrounding areas, as to whether she was divorced.  There is also no suggestion in the record that, in fact, the Veteran even filed for divorce in Nevada.  As indicated previously, through her testimony, she stated that when she discovered, nearly ten years after the Veteran's death, that she may have not entered into her second marriage unencumbered, she sought to correct the error and divorced her second husband of twenty-eight years.  Approximately ten years between the time of the Veteran's death and when she sought to obtain a divorce from BJN.  

Despite the appellant's heartfelt and sincere assertions that she should be recognized as the surviving spouse of the Veteran, the RO has denied the appellant's claim and she has appealed to the Board for review.  

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2011).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2011).  However, the surviving spouse must be married to the veteran for a period of one year or more prior to the veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2011). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Id. at 144-45 (5th abridged ed. 1983). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2011).  VA shall require corroborating evidence to verify a marriage where:  the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 3.204(a)(2) (2011).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b) (2011). 

Marriage is established by one of the following types of evidence (in the order of preference): 

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 
2) Official report from service department as to marriage which occurred while the veteran was in service; 
3) The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 
5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 
6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred. 

38 C.F.R. § 3.205(a) (2011). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2011) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b) (2011). 

Upon reviewing the evidence, the Board finds that the appellant's statements concerning her marriage to the Veteran and the purported divorce to be credible and consistent with the available records.  That is, the Board agrees with the appellant that up until 1962, the appellant was legally married to the Veteran.  On or about that time, the appellant needed to remove herself and her children from the marital home because of the misconduct of the Veteran.  This action was further validated by the Veteran when he specifically told her that all she needed to do in order to procure the divorce was to sign the divorce papers and that the Veteran would file the papers in the proper jurisdiction.  Thus, in accordance with the language of 38 C.F.R. § 3.53(a) (2011), the appellant continued to cohabitate with the Veteran even though they were separated.

The Board further believes the assertions of the appellant concerning her marriage to BJN.  That is, the Board finds that the appellant detrimentally relied upon the mis-statements of Veteran that he had processed the divorce paperwork and that there was no legal impediment to her marriage to BJN.  Based on this detrimental reliance, she married BJN.  Nevertheless, even though there was a marriage to BJN, per the regulations, the Board finds that, at this point, the appellant remained married to the Veteran.  

However, it was shortly after the time of the Veteran's death that the laws and regulations that the appellant's position as the spouse of the Veteran changed.  Through her own sworn testimony before the Board, the appellant has asserted that she learned after the death of the Veteran that he had never filed the divorce paperwork.  As such, at that time, she became, in essence, the Veteran's widow.  The record does not show or suggest that the appellant filed for any type of VA benefits at that time.  

Per the appellant's testimony before the Board, she admitted that at the time of the Veteran's death and for the nearly ten years after his death, the appellant lived with BJN.  BJN is a person of the opposite sex.  Moreover, they held themselves out to the public to be the spouses of one another.  This is evidenced by the procurement of the divorce in August 2008.  In their Decree of the Divorce, both parties stated that they were husband and wife and that they had been in a marriage to one another.  As a result of the divorce, a state judge ordered the bonds of matrimony between the appellant and BJN dissolved and that each person was "restored to the status of an unmarried person."  

To be recognized as a surviving spouse, a claimant cannot have remarried since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b)(1)92), 3.53 (2011).  These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  While the appellant may not have "remarried" BJN after the death of the Veteran, she did live with BJN and she did hold herself out to the public to be the spouse of BJN.  Moreover, the State of Nevada court's system recognized the relationship between BJN and the appellant as a marriage.  Thus, based on a review of the evidence, the Board finds that appellant has not been shown to be the lawful surviving spouse of the Veteran under 38 C.F.R. § 3.50(b)(2) (2011), and therefore is not a proper claimant for the benefits sought.  

The Board acknowledges that, to some extent, the appellant appears to be raising an argument for entitlement that is couched in equity.  In this regard, she essentially contends that, because she was married to the Veteran for a number of years and because she purportedly divorced her second husband who she dearly loved because she did not want to be labeled a bigamist, fairness dictates that she receive benefits as a surviving spouse.  In this regard, to Board notes that it is sympathetic to the appellant's position; however, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Rather, the Board must decide this case based on the application of the law to the pertinent facts, and cannot extend benefits out of sympathy for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (citing Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)). 

Accordingly, the Board concludes that the appellant does not meet the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse.  As such, entitlement to DIC, death pension, and/or accrued benefits as the Veteran's surviving spouse must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 




ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of basic eligibility to DIC, death pension, and accrued benefits; the claim is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


